Plaintiff sues to recover damages for burning wood on her land by the negligence of defendant's employees. The cause of action was not denied. The exceptions upon which defendant relies relate to the amount of damages sustained by plaintiff. There was a verdict for $450. Judgment; appeal. *Page 159 
For the purpose of showing the extent of her damage, plaintiff introduced Guilford Gee, who testified that he was her agent; that the land was damaged $8 per acre by the fire. He further testified that he, as agent for plaintiff, listed the land for taxation. Defendant proposed to ask witness at what valuation the land was listed for the year 1907, the fire having burned the wood during the month of December of that year. Plaintiff objected. The objection was sustained, and defendant excepted. The same question was asked witness as to 1908 and excluded. Defendant offered to show by other witnesses the value at which the land was assessed for taxation and to introduce (194) the tax lists, all of which was excluded. Defendant excepted.
Under our revenue law the owner of land does not, in listing it for taxation, fix any value upon it. This is done by the assessors, "either from actual view or from the best information that they can practically obtain, according to its true valuation in money." Revisal, sec. 5203. We can not see, therefore, how the fact that the witness "listed" the land for taxation has any tendency to show its value or his opinion in that respect. The valuation is, as said by the Court in Ridley v. R. R., 124 N.C. 37, resinter alios acta. R. R. v. Land Co., 137 N.C. 330. We are content to rest our decision upon what is said in these cases. The objection is not that tax lists are not public records, but in the valuation of the land for taxation the owner is not consulted — he takes no part. The valuation is but the opinion, upon oath, it is true, of these assessors, for the purpose of taxation. It is well understood that it is the custom of the assessors to fix a uniform rather than an actual valuation. In any aspect of the question, we concur with his Honor's ruling, both upon authority and the reason of the thing.
Exception is taken to his Honor's saying to the jury: "The opinion of witnesses is not controlling on you. You are to apply your own knowledge and common sense, so far as affected by your experience." The estimates placed by the witnesses varied from $30 to $800. How was the jury to arrive at a verdict in this condition of the evidence — that is, weigh and value the opinions of the witnesses — except by using their common sense and experience? It is because of the capacity of men of experience, intelligence and common sense to weigh testimony and properly value it that they are called upon the jury. It is this which gives to this "ancient mode of trial" its value in the decision of issues of fact. His Honor, however, proceeded to say to them: "You are to consider all of the evidence fully, and determine from it how much damage plaintiff has sustained by reason of these fires; that is the question for you." The *Page 160 
charge is in strict accord with principle and the practice in our courts. The exception is without merit. We find no error, and the judgment must be
Affirmed.
(195)